Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed on February 21, 2022 has been entered.  The amendment to the drawing has addressed the drawing objection set forth in the previous office action.  The amendment to the claims have addressed the 35 USC 112 rejections as set forth in the previous office action.  Claims 20-21 have been cancelled.  Claims 1-19 remain pending.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a syringe pump for dispensing fluid from a syringe, where a power screw is rotatably driven to effectively drive a travel block & connector along a linear rail to dispense the fluid from the syringe, wherein the power screw has a first end rotatably supported by a floating arrangement of bearings disposed within the frame and a free second end opposite the first end of the power screw, such that the free second end is allowed to move relative to the first end supported by the floating arrangement of bearings to allow the power screw to be aligned relative to a linear rail, wherein a travel block is threadably connected to the power screw, and wherein the floating arrangement of bearings comprises: (i) a fixed bearing housing disposed within the frame about the first end of the power screw, (ii) a first bearing housed within the fixed bearing housing, and (iii) a second bearing housed within the fixed bearing housing axially-apart from the first bearing along a longitudinal axis of the power screw.
It is the examiner’s findings that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a syringe pump power screw being supported in such specific manner.
Most of the syringe pumps found have the power screw supported on both axial ends (see Figure 1 of Sasaki et al (US 2005/0220639 A1), see Figure 3 of Moberg et al (US 2001/0034502 A1), see Figure 1 of Deak et al (US 2017/0056581 A1), see Figure 4 of Sanderson et al (US 5,176,502 A), & see Figure 6 of Tseo (US 4,747,828 A)).
While some prior art was found that had a power screw having a first end rotatably supported by the frame and a second opposite end that is free and allowed to move relative to the first end (see Figure 10 of Das et al (US 6,423,035 B1), see Figure 15 of Desch et al (US 2015/0157791 A1), & Figure 22 of Moberg et al (US 2006/0184154 A1)).  However, none of those prior art describe the power screw being supported by a floating bearing arrangement having the specific structure as outlined in Claim 1.
The examiner was not able to find any prior art that would provide a teaching of having a screw shaft that is only supported at one end by a floating bearing arrangement.  Those prior art found that used a floating bearing to support the shaft were either non-analogous (see Figure 1 of Davis et al. (US 3,897,985 A)) AND/OR the prior art had both ends of the shaft supported by bearings (see Figure 2 of Patel et al (US 2010/0129245 A1), Johnson (US 2010/0275705 A1) or Alaze et al (US 2014/0377114 A1)). 
For these reasons, Claim 1 (and all of the corresponding dependent claims) are found to be allowable.
Regarding Claim 16, this claim is a method claim directed to the apparatus disclosed in Claim 1.  Therefore, Claim 16 (and all of the corresponding dependent claims) are found to be allowable for the same reasons as those outlined for Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments entered on February 21, 2022 have been fully considered.
The examiner agrees that the proposed amendments have addressed the drawing objection & 35 USC 112 rejections as set forth in the previous office action.  So these issues have been withdrawn.
With respect to the proposed amendments to the independent claims (which specifies how the “free second end [of the power screw] is allowed to move relative to the first end supported by the floating arrangement of bearings to allow the power screw to be aligned relative to the linear rail”, the examiner agrees that none of the cited prior art (either alone or in combination) would provide a teaching for this specific structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.G.K/
Examiner, Art Unit 3746
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746